DETAILED ACTION
The instant application having Application No. 16/940083 filed on 07/27/2020 is presented for examination by the examiner.

Claims 1 and 6 were amended. Claims 1-10 are pending.

Examiner Remark
The motivation statement was incorrect for the 103 rejections on the pervious final office action issued on 02/05/2021. As such, Examiner has corrected the motivation statement in this final office action, and the period for response by the Applicant has been restarted based on the issuance of this final office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on CHINA 201310325414.7 07/30/2013 and CHINA 201410050500.6 02/13/2014. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Argument
Applicant’s argument (See Applicant’s remark filed on 12/29/2020) regarding the newly amended claims have been fully considered and not persuasive in view of a new ground of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan et al. (US # 2013/0188473 A1) in view of Pelletier et al. (US 2012/0300715 A1).

As per claim 1, Dinan discloses “A method of configuring timing of an uplink (UL) transmission of a carrier aggregation (CA) system, the method comprising: obtaining, by a user equipment (UE), a timing advance offset for the CA system including a first cell and a second cell;” [(par. 0030), When carrier aggregation is configured, a wireless device may have one RRC connection with the network. At RRC connection establishment/re-establishment/handover, one serving cell may provide the NAS (non-access stratum) mobility information (e.g. TAI-tracking area identifier), and at RRC connection re-TA +NTA offset) x Ts seconds before the start of the corresponding downlink radio frame at the UE, where0≤NTA ≤20512. In an example implementation, NTA offset =0 for frame structure type 1 (FDD) and NTA offset =624 for frame structure type 2 (TDD).] “receiving, by the UE, information on a timing advance, wherein the information on the timing advance is configured by a base station (BS) for the first cell;” (par. 0195), a plurality of timing advance commands may be transmitted by the base station to the wireless device at block 1502. Each of the plurality of timing advance commands may comprise a time adjustment value and an index identifying a cell group.] “adjusting, by the UE, an uplink timing of a UL transmission in the second cell based on the timing advance offset and the information on the timing advance;” [(par. 0268), Transmission of the uplink radio frame number i from the UE may start (NTA +NTA offset) x Ts seconds before the start of the corresponding downlink radio frame at the UE, where0≤NTA ≤20512. In an example implementation, NTA offset =0 for frame structure type 1 (FDD) and NTA offset =624 for frame structure type 2 (TDD). (par. 0269), upon reception of a timing advance command for a TAG containing the primary cell, the UE may adjust uplink transmission timing for PUCCH/PUSCH/SRS of the primary cell based on the received timing advance command. The UL transmission timing for PUSCH/SRS of a secondary cell may be the same as the primary cell if the secondary cell and the primary cell belong to the same TAG.] “and transmitting data based on the adjusted uplink timing, wherein the first cell and the second cell belong to a same time advance group (TAG)” [(par. 0269), upon reception of a timing advance command for a TAG containing the primary cell, the UE may adjust uplink transmission timing for PUCCH/PUSCH/SRS of the primary cell based on the received timing advance command. The UL transmission timing for PUSCH/SRS of a secondary cell may be the same as the primary cell if the secondary cell and the primary cell belong to the same TAG.]

Dinan does not explicitly disclose “wherein the timing advance offset is same for the first cell and the second cell”.

However, Pelletier discloses “wherein the timing advance offset is same for the first cell and the second cell” as [(par. 0086), For each cells with configured uplink within a TA group, the WTRU may apply the same TA offset. Assuming that an WTRU supports at most two TAs, the configured cells may be associated to either the primary TA group or to the secondary TA group. The PCell may be part of the primary TA group.]

Dinan et al. (US 2013/0188473 A1) and Pelletier et al. (US 2012/0300715 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pelletier’s teaching into Dinan’s teaching. The motivation for making the above modification would be to improve an uplink timing alignment in a wireless transmit/receive unit (WTRU).

claim 2, Dinan in view of Pelletier discloses “The method of claim 1,” as [see rejection of claim 1.] 
Dinan discloses “wherein adjusting, by the UE, the uplink timing of the UL transmission in the second cell comprises: making a starting timing of the UL transmission in the second cell (the information on the timing advance + the timing advance offset) * (a timing unit) seconds prior to a starting timing of a downlink (DL) transmission” [(par. 0268), Transmission of the uplink radio frame number i from the UE may start (NTA +NTA offset) x Ts seconds before the start of the corresponding downlink radio frame at the UE, where0≤NTA ≤20512. In an example implementation, NTA offset =0 for frame structure type 1 (FDD) and NTA offset =624 for frame structure type 2 (TDD).]

As per claim 4, Dinan in view of Pelletier discloses “The method of claim 1,” as [see rejection of claim 1.]
Dinan discloses “wherein an uplink timing of an UL transmission in the first cell is adjusted by using the timing advance offset and the information on the timing advance” [(par. 0268), Transmission of the uplink radio frame number i from the UE may start (NTA +NTA offset) x Ts seconds before the start of the corresponding downlink radio frame at the UE, where0≤NTA ≤20512. In an example implementation, NTA offset =0 for frame structure type 1 (FDD) and NTA offset =624 for frame structure type 2 (TDD). (par. 0269), upon reception of a timing advance command for a TAG containing the primary cell, the UE may adjust uplink transmission timing for PUCCH/PUSCH/SRS of the primary cell based on the received timing advance command. The UL transmission timing for PUSCH/SRS of a secondary cell may be the same as the primary cell if the secondary cell and the primary cell belong to the same TAG.]

As per claim 5, Dinan in view of Pelletier discloses “The method of claim 1,” as [see rejection of claim 1.] 
Dinan discloses “wherein the timing advance offset is pre-defined” [(par. 0268), Transmission of the uplink radio frame number i from the UE may start (NTA +NTA offset) x Ts seconds before the start of the corresponding downlink radio frame at the UE, where0≤NTA ≤20512. In an example implementation, NTA offset =0 for frame structure type 1 (FDD) and NTA offset =624 for frame structure type 2 (TDD).]

As per claim 6, as [see rejection of claim 1.]
As per claim 7, as [see rejection of claim 2.]
As per claim 9, as [see rejection of claim 4.]
As per claim 10, as [see rejection of claim 5.]

Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan et al. (US 2013/0188473 A1) in view of Pelletier et al. (US 2012/0300715 A1) and further in view of Liao et al. (US Patent # 8,855,044 B2).

As per claim 3, Dinan in view of Pelletier discloses “The method of claim 1,” as [see rejection of claim 1.]
Dinan in view of Pelletier does not explicitly disclose “wherein the time advance offset is obtained from a radio resource control (RRC) signal”.

wherein the time advance offset is obtained from a radio resource control (RRC) signal” as [(col. 8 – lines 29 to 40), Although the UL transmission timing advance offset information illustrated above is broadcasted by the pico/femto base station, such information may also be sent by the overlaying macro/micro base station. When UE performs neighboring cell measurements and reports the measurement results back to serving base station, the serving base station determines the handover target and then send UE handover command along with some configuration information via dedicated signaling, where the UL transmission timing advance offset is included. In 3GPP specification, the dedicated signaling is done by radio resource control (RRC) messages. In IEEE 802.16 specification, the dedicated signaling is done by MAC management messages.]

Dinan et al. (US # 2013/0188473 A1) and Liao et al. (US Patent # 8,855,044 B2) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liao’s teaching into Dinan’s teaching. The motivation for making the above modification would be to reduce hardware complexity and cost of a pico/femto BS.  (Liao, col. 2 – lines 50 to 55)

As per claim 8, as [see rejection of claim 3.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463